       Case 2:20-cv-01712-AJS Document 3 Filed 11/20/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BLAIR DOUGLASS,

           Plaintiff,                    20cv1539
                                         LEAD CASE
                   v.

MASTERBUILT MANUFACTURING, LLC,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1624
                                         MEMBER CASE
                   v.

ACER AMERICA CORPORATION,

            Defendant.
____________________________________



BLAIR DOUGLASS,

           Plaintiff,                    20cv1650
                                         MEMBER CASE
                   v.

CREATIVE GENIUS, LLC,

           Defendant.
       Case 2:20-cv-01712-AJS Document 3 Filed 11/20/20 Page 2 of 6




BLAIR DOUGLASS,

           Plaintiff,                    20cv1680
                                         MEMBER CASE
                   v.

WELLPET LLC,

           Defendant.


BLAIR DOUGLASS,

           Plaintiff,                    20cv1681
                                         MEMBER CASE
                   v.

COALISION USA INC.,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1682
                                         MEMBER CASE
                   v.

AMB MEDIA, LLC,

           Defendant.


BLAIR DOUGLASS,

           Plaintiff,                    20cv1689
                                         MEMBER CASE
                   v.

NOMATIC, LLC,

           Defendant.
        Case 2:20-cv-01712-AJS Document 3 Filed 11/20/20 Page 3 of 6




BLAIR DOUGLASS,

            Plaintiff,                    20cv1696
                                          MEMBER CASE
                    v.

ZTE (USA) INC.,

            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    20cv1702
                                          MEMBER CASE
                    v.

SHARP ELECTRONICS CORPORATION,

            Defendant.

BLAIR DOUGLASS,

            Plaintiff,                    20cv1712
                                          MEMBER CASE
                    v.

ORACLE CORPORATION,

            Defendant.


BLAIR DOUGLASS,

            Plaintiff,                    20cv1713
                                          MEMBER CASE
                    v.

PORSCHE CARS NORTH AMERICA, INC.,

            Defendant.
       Case 2:20-cv-01712-AJS Document 3 Filed 11/20/20 Page 4 of 6




BLAIR DOUGLASS,

            Plaintiff,                   20cv1721
                                         MEMBER CASE
                     v.

HELIX SLEEP, INC.,

            Defendant.



BLAIR DOUGLASS,

            Plaintiff,                   20cv1722
                                         MEMBER CASE
                     v.

FRANKLIN/TEMPLETON
DISTRIBUTORS, INC.,

            Defendant.



BLAIR DOUGLASS,

            Plaintiff,                   20cv1738
                                         MEMBER CASE
                     v.

GREATS BRAND INC.,

            Defendant.

BLAIR DOUGLASS,

            Plaintiff,                   20cv1739
                                         MEMBER CASE
                     v.

ADORAMA, INC.,

            Defendant.
       Case 2:20-cv-01712-AJS Document 3 Filed 11/20/20 Page 5 of 6




BLAIR DOUGLASS,

           Plaintiff,                    20cv1757
                                         MEMBER CASE
                   v.

NEUROHACKER COLLECTIVE, LLC,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1758
                                         MEMBER CASE
                   v.

FLEXIBLE JEWELRY LLC,

           Defendant.



BLAIR DOUGLASS,

           Plaintiff,                    20cv1769
                                         MEMBER CASE
                   v.

NEW VENTURE HOLDINGS, L.L.C.,

           Defendant.


BLAIR DOUGLASS,

           Plaintiff,                    20cv1770
                                         MEMBER CASE
                   v.

ANTIQUE FARM HOUSE, INC.,

           Defendant.
         Case 2:20-cv-01712-AJS Document 3 Filed 11/20/20 Page 6 of 6




BLAIR DOUGLASS,

             Plaintiff,                             20cv1782
                                                    MEMBER CASE
                     v.

NATIONAL BUSINESS FURNITURE,

             Defendant.




                                   ORDER OF COURT

    IT IS HEREBY ORDERED that the parties shall proceed as follows:

    1.      Civil Action Nos. 20-1624, 20-1650, 20-1680, 20-1681, 20-1682, 20-1689, 20-

            1696, 20-1702, 20-1712, 20-1713, 20-1721, 20-1722, 20-1738, 20-1739, 20-1757,

            20-1758, 20-1769, 20-1770, and 20-1782 are hereby consolidated with Civil

            Action No. 20-1539, the lead case as captioned above.

    1.      All pleading, motions, and other papers hereafter filed shall be filed at Civil

            Action No. 20-1539.

    2.      The Clerk of Court shall close Civil Action Nos. 20-1624, 20-1650, 20-1680, 20-

            1681, 20-1682, 20-1689, 20-1696, 20-1702, 20-1712, 20-1713, 20-1721, 20-1722,

            20-1738, 20-1739, 20-1757, 20-1758, 20-1769, 20-1770, and 20-1782




                                           SO ORDERED this 20th day of November, 2020.

                                           s/Arthur J. Schwab
                                           Arthur J. Schwab
                                           United States District Judge
